Citation Nr: 0018739	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
chondromalacia patella of the left knee.  

2.  Entitlement to an increased rating from 10 percent for 
chondromalacia patella of the right knee.

3.  Entitlement to an increased rating from 10 percent for 
muscle tension headaches.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1986 to 
July 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims seeking 
entitlement to increased (compensable) ratings for 
chondromalacia of the left and right knees, as well as for 
muscle tension headaches.  

By rating decision dated March 2000, the RO granted the 
veteran separate increased ratings to 10 percent for 
chondromalacia of the left and right knees, and also granted 
an increased rating to 10 percent for muscle tension 
headaches.  

The veteran's claim was initially before the Board in 
November 1998, at which time it was remanded for additional 
development.  

The issue of an increased rating from 10 percent for 
chondromalacia patella of the left knee will be addressed in 
the REMAND portion of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran's right knee disability is manifested by 
pain.  

3.  The veteran does not have recurrent subluxation or 
lateral instability of the right knee which can be considered 
as moderate.  

4.  The veteran does not have arthritis of the right knee.  

5.  The veteran does not have limitation of flexion to 30 
degrees or limitation of extension to 15 degrees; even when 
painful motion, weakened movement, excess fatigability, 
incoordination, and pain on flare-ups is considered, the 
veteran's painful motion is not the equivalent of limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees. 

6.  The veteran has a right medial meniscus tear with pain 
into the joint; however, he does not have frequent episodes 
of locking or effusion into the joint.  

7.  Regarding the veteran's muscle tension headaches, he has 
the equivalent of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months; he does not have the equivalent of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
chondromalacia patella of the right knee from 10 percent are 
not met. 38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321 (b) (1), 4.40, 4.45, 4.71(a), Part 4, Diagnostic Codes 
5256, 5257, 5258, 5260, 5261 (1999).

2.  The criteria for a 30 percent evaluation, but no higher, 
for the veteran's muscle tension headaches are met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in January 1994 for 
his joints.  The veteran described progressive bilateral knee 
pain which was worse with prolonged standing.  Examination of 
the knees showed mild crepitus with compression of the 
patella.  The veteran denied any pain with this maneuver.  No 
palpable effusion was noted in either knee.  The veteran 
demonstrated good ligamentous stability to anterior drawer, 
posterior drawer, and varus and valgus stress.  Range of 
motion at the knee was 140 degrees of flexion bilaterally and 
full extension to neutral bilaterally.  The examiner's 
impression was chronic bilateral knee pain with no evidence 
of ligamentous instability.  

The veteran underwent a VA examination in January 1994 for 
neurological disorders.  The veteran described regular 
headaches, which were generalized, sometimes present in the 
frontal temporal areas and, on other occasions, in the upper 
part of the neck.  The veteran stated that the headaches were 
associated with some dizziness and bluriness.  He stated that 
sometimes when he was under stress, this could trigger his 
headaches.  He described taking Tylenol.  Upon examination, 
the veteran complained of headaches.  The examiner stated 
that the veteran's headaches were not triggered by any food.  
The examiner stated that the veteran's neurological 
examination was essentially within normal limits and did not 
show any focal deficits.  The examiner's impression was that 
the veteran's headaches were suggestive of mixed (muscle 
tension) migraine.  

Copies of VA Medical Center treatment records were submitted 
from February 1994 to October 1996.  The veteran was seen in 
May 1996 at Fort Drum.  He complained that his right knee was 
uncomfortable and that he was not able to bend it.  He felt 
that his knee was deteriorating and was continuously 
cracking.  He said Tylenol was effective for pain.  The 
examiner's impression was right knee swollen, hot.  The 
veteran underwent x-rays for his knees in May 1996.  The 
report noted that there was no evidence of fracture, 
dislocation, or destructive bone lesions.  It further noted 
that the patellae appeared normal and the soft tissues were 
unremarkable.  Impression was essentially negative 
examination of both knees, within normal limits.  The veteran 
was seen in June 1996 at Fort Drum.  The examiner's 
impression was chondromalacia.  In October 1996, a letter was 
sent to the veteran from the VA Medical Center indicating 
that authorization had been issued for him to receive therapy 
for six weeks up to three times per week.  A prescription was 
enclosed indicating that physical therapy was authorized for 
strengthening three times per week for six weeks.  The 
diagnosis on the prescription form was patellofemoral pain.  

In a letter dated October 1996, Dr. R. K., a chiropractor, 
stated that he had seen the veteran for a lower back injury.  
He asserted that he had noted chronic weakness of the 
veteran's right hamstring, popliteus and quadriceps muscles.  
He stated that chronic weakness of these muscles was 
indicative of long-standing malfunction of the knee.  

In the veteran's Substantive Appeal dated May 1997, he 
described daily pain sensation when walking up and down 
stairs, squatting, or driving for any distance.  He indicated 
that the right knee had more frequent pain, but the left knee 
was harder to move.  He stated that both legs fell asleep 
within minutes from the knees down, if they were in any 
position for more than 5-10 minutes.  His representative 
asserted that this limited the veteran in many facets of 
ordinary life, including employment.  Regarding his 
headaches, his representative stated that the veteran had 
severe headaches at least once per week, reaching into his 
neck.  The representative stated that the veteran had daily 
prostrating attacks occurring on average of once per week.  

The veteran's claim was remanded in November 1998.  

Copies of additional VA treatment records were thereafter 
submitted from 1995 to 1999.  The veteran received medication 
for pain in December 1995.  The veteran was seen in June 1996 
complaining of right and left knee pain and swelling.  
Provisional diagnosis was swelling in right and left knees.  
The veteran was seen in July 1996 complaining of bilateral 
knee pain.  The veteran was seen in September 1996 
complaining of knee pain, right more than left and sensation 
of instability with no locking, and no injuries.  Examination 
showed bilateral slight effusion.  Range of motion was within 
normal limits with pain on flexion.  The knee was stable with 
slight anterior translation on the right with a solid 
endpoint.  Assessment was bilateral knee pain.  The veteran 
was to begin physical therapy with non steroidal drugs.  

The veteran was seen in December 1996, and received bilateral 
knee patellofemoral tracking braces.  The veteran was seen in 
December 1996 for bilateral anterior retropatellar pain.  
Examination showed no effusions in both knees.  Range of 
motion was full but with slight lateral tracking.  There was 
no ligamentous instability.  Assessment was patellofemoral 
pain syndrome.  The veteran was seen in April 1997 
complaining of bilateral anterior retropatellar pain.  There 
was no locking and no giving out.  There was pain with 
stairs.  Range of motion was 0 to 125 degrees, with good 
muscle strength, no effusion, no swelling, and no 
instability.  There was right knee lateral joint line 
tenderness and crepitus.  The examiner's impression was 
bilateral knee pain secondary to patellofemoral syndrome.  
The veteran was seen in September 1997.  The examiner's 
impression was mild chondromalacia of the knees.  

The veteran was seen in March 1998 complaining of knee pain.  
Examination showed no evidence of swelling with a mild degree 
of tenderness upon deep palpation of the lateral aspect of 
both knees.  There was questionable positivity of the 
anterior drawer sign of the right knee, otherwise negative 
examination bilaterally.  Assessment was chronic knee pain.  
The veteran was seen in March 1999 complaining of chronic 
bilateral knee pain, which had gotten progressively worse 
over 5 years.  He stated that the pain was deep within the 
joint.  The examiner's impression was bilateral knee internal 
derangement.

A VA x-ray report from September 1997 noted that the soft 
tissue and osseous structures were normal.  There was no 
joint effusion, and no degenerative changes were noted.  

The veteran was seen in December 1999.  It was noted that the 
veteran worked as a satellite installer and had significant 
impairment climbing ladders and stairs.  The veteran 
described bilateral knee pain, swelling, and occasional 
giving way.  He stated that he was not able to run, and had 
difficulty squatting or performing other knee bending 
exercises.  He stated that he did not have any true locking 
or catching in the sense of mechanic symptomatology.  It was 
noted that the veteran had tried physical therapy in the past 
without relief.  The veteran stated that he took Tylenol for 
knee pain, but had not tried any knee bracing.  

Examination showed no effusion.  He had 0 to 125 degrees 
motion bilaterally.  His anterior, posterior, and medial 
lateral stability was normal bilaterally.  On the right side, 
he had some very mild medial joint line tenderness, but was 
also tender over the pes anserinus and the tibia tubercle 
region.  McMurray exams were subtly positive for increased 
pain bilaterally.  Straight leg raise examinations were 
negative.  X-rays revealed no evidence of osteoarthritis or 
other joint destruction.  It was noted that MRI examinations 
by report revealed bilateral posterior horn medial meniscal 
tears with some associated degenerative changes in the 
lateral menisci.  The examiner's impression was bilateral 
knee internal derangement.  The examiner stated that the 
veteran's MRI examinations were consistent with bilateral 
posterior horn medial meniscal tears with some meniscal 
degeneration, but that the veteran's clinical examination was 
not entirely consistent with those findings.  It was noted 
that if the veteran's knees were still symptomatic in 3 
months, that arthroscopic surgery might be considered.  

The veteran underwent a VA neurological examination in May 
1999.  He stated that since the late 1980s, he started having 
headaches, neck pain, and shoulder pain.  He described it as 
starting in the shoulder area close to the neck, and 
spreading to the back of the head in the occipital area on 
both sides.  He stated that sometimes he had pain in the 
bilateral temporal area and periorbital area.  He stated that 
he had 3 to 4 days a week when his headaches were severe, 
associated with phobophobia, phonophobia, nausea, and 
occasional vomiting, but no visual scotomas.  He stated that 
the last 2 to 3 days, he had mild headaches without any 
associated symptoms, but that these headaches lasted all day, 
and he sometimes woke up at night with these symptoms.  It 
was noted that he had taken multiple medications in the past 
without significant relief for his headaches.  He stated that 
currently he took Tylenol with codeine, 1 to 2 tablets per 
day for the last year everyday.  He stated that his headaches 
were worse in the last 4 to 5 years.  He stated that he had 
occasional numbness and tingling in the right upper extremity 
with no specific distribution.  

Examination showed that the veteran was not in any acute 
distress.  He was alert, awake and oriented to person, place, 
and time.  The examiner's assessment was that the veteran had 
a longstanding history of headaches and neck pain, which 
seemed to be of mixed type, in that he had headaches which 
had migraine features, tension type of headaches features, 
and also features of analgesic overuse headaches.  It was 
noted that the Tylenol with codeine was providing some 
relief.  The examiner recommended that the veteran be 
followed up clinically.  It was noted that he would see a 
neurologist in Watertown for extensive evaluation.   

The veteran underwent a VA orthopedic examination in May 
1999.  The examiner stated that he had reviewed the records.  
He stated that he had bilateral chronic knee pain present at 
all times.  He stated that it was worse upon initiation of 
activity, especially after prolonged rest, like waking up.  
He stated that the pain was such that he felt like he had 
instability in his legs and would occasionally have cramping, 
even while resting.  He complained that with increased use he 
had increased swelling which resolved somewhat on its own and 
he took Tylenol #3 for pain medications.  He described no 
locking of the joints though he stated that while standing on 
the ladder he did get a lot of shaking in his leg that was 
bearing weight most of the time.  The veteran stated that he 
was working full time as a satellite system installer, and 
that the discomfort decreased with the amount of time he was 
able to spend on any task associated with his job, requiring 
multiple rest and interference performing his duties as he 
wished to perform them.  It was noted that an MRI had been 
suggested but had not been performed.  

Examination showed that the veteran walked with a slow 
antalgic gait with shortened stride pattern and wide-based 
gait.  There were not any noticeable deformities or effusion 
or swelling of the knees.  He had discomfort in the 
suprapatellar region with range of motion (both with free and 
resisted), but no discomfort in the posterior knee or 
infrapatellar regions.  During the varus valgus and drawer 
investigations, the veteran had a pain with some crepitus 
noted at the medial joint line.  There was translation once 
again with the drawer sign, anterior, but with good end point 
bilaterally.  This translation was symmetric and small.  The 
examination of the joint line at rest showed that there was 
no tenderness to the joint line.  His range of motion was 
inconsistent due to his apprehension and noticeable guarding, 
grating, and ratcheting movements, but with distraction was 
able to get full active range of motion for flexion and 
extension of the knee.  The motor exam was 5/5 for quadriceps 
and hamstring function at the knee.  

The examiner's impression was that the veteran had chronic 
bilateral knee pain and had had normal flat films of his 
knees less than 2 years prior.  It was noted that accordingly 
to the veteran, his knees interfered with his job, in that he 
had frequent interferences due to knee pain as his job 
required him to be in postures requiring knee flexion and 
sustaining knee extension while on uneven surfaces and 
ladders.  The examiner noted that the veteran had normal 
strength, but that due to the veteran's discomfort in 
apprehension and guarding as noted during the exam, he was 
unable to assess his function when he was on the job.  

The examiner stated that any weakened motion, incoordination, 
or fatigability was noted in the exam, but that these factors 
could not be further quantified in terms of additional loss 
of range of motion without prolonged provocative testing.  
The examiner commented that with flare-ups, it was likely 
that range of motion would be further restricted, but it was 
not possible to accurately estimate the additional loss of 
range of motion without the veteran.  The examiner 
recommended that an MRI be performed.  

The veteran underwent a VA general medical examination in May 
1999.  The examiner stated that he had reviewed the veteran's 
C file.  The veteran stated that he had headaches at least 3 
times a week, with the pain occurring in the occipital area 
of his head, sometimes radiating to the temporal area and 
forehead with pressure noted behind the eyes.  He stated that 
occasionally he experienced dizziness and numbness in the 
hands and tightness in the neck and shoulders.  He stated 
that his headaches usually occurred upon awakening and would 
last all day.  He stated that he needed to rest for about 
half an hour for pain relief.  He stated that he regularly 
wore sunglasses because sunlight could initiate a headache or 
intensify the pain.  He stated that he had been taking 
Tylenol with codeine, and that the number of headaches and 
pain intensity had decreased.  He stated that he did not 
drive anymore, and that his wife drove him everywhere, even 
during his work hours.  He stated that he never missed a day 
of work due to headache pain.  

The examiner stated that there was no testing to be done 
which would verify that the veteran was experiencing muscle 
tension headaches, but that previous testing had been 
negative for organic abnormalities.  The examiner's 
assessment was chronic tension headaches.  The veteran stated 
that he had had characteristic prostrating headaches 
averaging more than one in two months over the last several 
months.  The veteran stated that he did not have completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.  

An internal VA e-mail dated July 1999 noted that an MRI of 
the left knee ordered in May 1999 showed a tear in the 
posterior horn of the medial meniscus with extension into the 
mid sector.  

In March 2000, the VA examiner who examined the veteran for 
his joints in May 1999 prepared an addendum to his report.  
He noted that the veteran had range of motion from 0 to 140 
degrees in both knees.  He noted that the veteran did not 
have subluxation or lateral instability of the right knee 
joint.  He noted that a September 1997 x-ray showed no 
degenerative changes.  He stated that the veteran's right and 
left knees exhibited weakened movement, excess fatigability, 
incoordination, and pain on use attributable to the service-
connected disability.  He stated that he had already answered 
the question regarding whether pain significantly limited 
functional ability during flare-ups or when the right and 
left knees were used repeatedly over a period of time.  The 
examiner's conclusions were: right knee pain that interfered 
with the veteran's tolerance of the examination; historical 
records indicating chondromalacia of the patellae; left 
medical meniscus tear and lateral meniscus degeneration and 
left medial femoral condyle bruise; and right medial meniscus 
tear, with lateral meniscus degeneration.  


Analysis

Entitlement to an increased rating from 10 percent for 
chondromalacia patella of the right knee.

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1999).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (1999).

When there is semilunar dislocated cartilage with frequent 
episodes of "locking", pain, and effusion into the joint, 
then a 20 percent rating is assigned.  When semilunar 
cartilage has been removed, symptomatic, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Codes 
5258, 5259 (1999).   

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1999).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1999).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (1999).

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

As explained below, following a review of all the evidence of 
record, the veteran's service-connected chondromalacia 
patella of the right knee does not warrant assignment of 
greater than a 10 percent rating.  

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for other impairments of the knee.  In order for the veteran 
to obtain a higher rating of 20 percent under Diagnostic Code 
5257, the evidence must show that the veteran has recurrent 
subluxation or lateral instability which is moderate.  

The evidence does not show recurrent subluxation or lateral 
instability which is moderate.  In the March 2000 addendum to 
the May 1999 VA examination, the examiner stated that the 
veteran did not have subluxation or lateral instability of 
the right knee joint.  When the veteran was seen in December 
1999, his anterior, posterior, and medial lateral stability 
was normal bilaterally.  When the veteran was seen in 
December 1996, there was no ligamentous instability.  When 
the veteran was seen in September 1996, the examiner stated 
that the veteran's knee was stable, with only slight anterior 
translation on the right with a solid endpoint.  At the 
veteran's January 1994 VA examination, he had good 
ligamentous stability.  Based on the evidence cited above, 
the veteran does not have recurrent subluxation or lateral 
instability which is moderate, and the veteran is therefore 
not entitled to receive a 20 percent rating under Diagnostic 
Code 5257.  Inasmuch as the rating criteria in Diagnostic 
Code 5257 do not include loss of range of motion, sections 
4.40 and 4.45, with respect to pain on motion, are not 
applicable. See Johnson v. Brown, 9 Vet.App. 7, 11 (1996).

The evidence has consistently shown that the veteran does not 
have arthritis of the right knee.  An x-ray report of both 
knees from September 1997 indicated that no degenerative 
changes were noted.  An x-ray report from May 1996 noted 
essentially negative examination of both knees, within normal 
limits.  Since the evidence does not show that the veteran 
has arthritis of the right knee, he is not entitled to a 
separate rating under Diagnostic Code 5003 for arthritis.  
VAOGCPREC 23-97.

The evidence does not show that the veteran is entitled to an 
increased rating to 20 percent for his right knee disability 
under either Diagnostic Code 5260 for limitation of flexion 
or Diagnostic Code 5261 for limitation of extension.  The 
evidence does not even show that the veteran has the 
limitation of motion necessary for a noncompensable rating.  
.To be entitled to a noncompensable rating under Diagnostic 
Code 5260 for limitation of flexion, the evidence would have 
to show flexion limited to 60 degrees.  To be entitled to a 
noncompensable rating under Diagnostic Code 5261 for 
limitation of extension, the evidence would have to show 
limitation of extension to 0 degrees.  

At the veteran's May 1999 VA examination, he had full active 
range of motion for flexion and extension, and in a March 
2000 addendum, the examiner clarified that the veteran had 
range of motion from 0 to 140 degrees in both knees.  When 
the veteran was seen in December 1999 and April 1997, he had 
range of motion from 0 to 125 degrees.  At the veteran's 
January 1994 VA examination, he had 140 degrees of flexion 
bilaterally, and full extension to neutral bilaterally.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), the veteran has consistently described pain 
on movement of his right knee.  He has stated that his knees 
interfered with his job.  The examiner at the veteran's May 
1999 VA examination commented that with flare-ups, it was 
likely that range of motion would be further restricted.   
However, even when the veteran's disability is considered 
with the above factors in mind, considering that the veteran 
has consistently had full range of motion, his limitation of 
flexion can not be considered the equivalent of 30 degrees, 
and his limitation of extension can not be considered the 
equivalent of 15 degrees such that he would warrant a higher 
rating to 20 percent under Diagnostic Codes 5260 or 5261.  
Thus, based on the above discussion, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating in this case.

Under Diagnostic Code 5258, the veteran is entitled to a 20 
percent rating if there is semilunar dislocated cartilage 
with frequent episodes of "locking", pain, and effusion 
into the joint.  Although the examiner who saw the veteran in 
May 1999 commented in a March 2000 addendum that the veteran 
had a right medial meniscus tear with lateral meniscus 
degeneration, the evidence does not show that the veteran has 
frequent episodes of locking, pain, and effusion into the 
joint.  

At the veteran's May 1999 examination, he stated that he did 
not have locking of the joints.  Examination showed no 
effusion or swelling of the knees.  In December 1999, the 
veteran stated that he did not have any true locking or 
catching in the sense of mechanic symptomatology.  Although 
he described swelling, examination showed no effusion.  In 
September 1997, there was no effusion.  In September 1996, 
there was slight effusion; however, the veteran stated that 
he did not have locking.  At the veteran's January 1994 VA 
examination, no palpable effusion was noted.  Accordingly, 
based on the evidence cited above, it is determined that the 
veteran does not have frequent episodes of locking, pain, and 
effusion into the joint, and is therefore not entitled to a 
20 percent rating when his disability is considered under 
Diagnostic Code 5258.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA examinations to determine whether the 
veteran's right knee disability had increased in severity 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case, but also 
considered a previous VA examination as well as VA Medical 
Center treatment records.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


Entitlement to an increased rating from 10 percent for muscle 
tension headaches.

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

A 10 percent rating is assigned for migraine headaches, when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assigned for migraine headaches when there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine headaches when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptibility.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8100 (1999).

The evidence supports an increased rating to 30 percent 
disabling for muscle tension headaches.  At the veteran's VA 
general medical examination in May 199, he stated that he had 
characteristic prostrating headaches averaging more than once 
in two months over the last several months.  This is 
consistent with the description of his headaches that the 
veteran has previously provided.  

It is true that the evidence does not explicitly show that 
the veteran has met the criteria for a 30 percent rating of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  However, 
38 C.F.R. § 4.7 states that when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Inasmuch as the evidence shows that the veteran's disability 
picture is greater than that contemplated for a 10 percent 
rating (the evidence shows that the veteran has had 
characteristic prostrating headaches averaging more than one 
in two months over the last several months), when 38 C.F.R. 
§ 4.7 is applied, it is determined that the veteran's 
disability picture more nearly approximates a 30 percent 
rating for muscle tension headaches.  

The evidence does not show that the veteran's disability 
picture more nearly approximates a 50 percent rating.  At his 
May 1999 VA examination, the veteran stated that he did not 
have completely prostrating headaches averaging more than one 
in two months over the last several months.  Accordingly, it 
is determined that the veteran does not have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

In light of the above evidence, the veteran's headache 
symptoms more nearly approximates the criteria for a 30 
percent evaluation than a 10 percent evaluation under the 
criteria of Diagnostic Code 8100.  Accordingly, under the 
provisions of 38 C.F.R. § 4.7, a 30 percent evaluation, but 
no higher,  for muscle tension headaches is warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA neurological examination to determine 
whether the veteran's muscle tension headaches were severe 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

Entitlement to an increased 30 percent rating for muscle 
tension headaches is allowed.  The appeal is granted subject 
to the rules and regulations governing the paying of monetary 
awards.  

Entitlement to an increased rating for chondromalacia patella 
of the right knee from 10 percent is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for an increased rating for 
chondromalacia patella of the left knee from 10 percent 
disabling must be remanded.  In its November 1998 remand, the 
Board asked whether the veteran had recurrent subluxation or 
lateral instability of the left knee.  The May 1999 VA 
examination report and the March 2000 addendum do not include 
an answer to this question.  The examiner only answered the 
question of whether there was recurrent subluxation or 
lateral instability of the right knee.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for chondromalacia patella of the left knee 
must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
that have not already been associated 
with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected chondromalacia patella of the 
left knee.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left knee.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left knee.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee, and if he does, is 
such arthritis attributable to his 
service-connected chondromalacia 
patella of the left knee?

d.  Does the veteran have torn or 
dislocated cartilage in his left 
knee?

e.  If the answer to question (d) is 
yes, does the veteran have frequent 
episodes of locking, pain, and 
effusion into the joint?

f.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected chondromalacia patella of the 
left knee from 10 percent disabling, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, 
the RO should consider whether the 
veteran is entitled to separate ratings 
for arthritis and instability of the knee 
and should also consider the Office of 
the General Counsel opinions VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


